Motion Granted and Order filed June 18, 2019




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00602-CR
                                ____________

                 SANTOS ARIEL DOMINGUEZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1524585

                                     ORDER

      Appellant’s court-appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. Appellant filed a motion requesting to
review the record and file a pro se brief. See Anders v. California, 386 U.S. 738
(1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The motion is
GRANTED.
      Accordingly, we hereby direct the Judge of the 338th District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure;
that the clerk of that court furnish the record to appellant on or before July 3, 2019;
that the clerk of that court certify to this court the date on which delivery of the
record to appellant is made; and that appellant file his pro se brief with this court
within thirty days of that date.



                                   PER CURIAM




                                          2